Citation Nr: 1202749	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  05-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from August 1984 to August 1988.  She also served in the Army National Guard with active duty for training (ADT) from July 1, 2000 to July 15, 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought.  

The Board denied the Veteran's appeal in a March 2010 decision.  Thereafter, the Veteran appealed her claim to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion to Vacate and Remand (Joint Motion), the parties agreed that the Board erred in its March 2010 decision by failing to provide adequate reasons and bases to support its decision.  Specifically, the Board failed to discuss favorable evidence reflecting symptoms of dizziness in treatment records dated in December 1990 and January 1991.  A 2011 Order granted the motion and remanded the appeal to the Board for further development consistent with the Joint Motion.

In July 2007, the Board requested an opinion from a medical expert via the Veterans Health Administration (VHA).  A VHA opinion was provided by a neurologist, and that opinion has been associated with the record.


FINDING OF FACT

MS is related to the Veteran's period of active service.


CONCLUSION OF LAW

MS was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for service connection for MS is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II.  Service Connection

The Veteran, through her representative, has contended that her MS began to manifest within seven years of her discharge from active duty in August 1988.  In addition, the Veteran contends that her MS began during her period of ADT from July 1, 2000 through July 15, 2000.  She has asserted that her neck pain, which began during her ADT, was actually a manifestation of her MS.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years from date of discharge or release from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

If a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that a veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INADT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  As such, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ADT. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002). 

Multiple sclerosis is a disease in which there are foci of demyelination (destruction, removal, or loss of the myelin sheath of a nerve or nerves) throughout the white matter of the central nervous system, sometimes extending into the gray matter; symptoms usually include weakness, incoordination, paresthesias, speech disturbances, and visual complaints.  The course of the disease is usually prolonged, so that the term multiple also refers to remissions and relapses that occur over a period of many years.  Four types are recognized, based on the course of the disease: relapsing remitting, secondary progressive, primary progressive, and progressive relapsing.  The etiology is unknown.  See Dorland's Illustrated Medical Dictionary 1706 (31st ed. 2007).

Here, a February 2006 VA medical opinion stated that the Veteran's symptoms, experienced during active duty and ADT, were not early signs of her MS.  In contrast, a May 2011 private medical opinion stated that, more likely than not, the Veteran experienced early symptoms of MS while in the military from 1984 to 1988.  In July 2011, the Board determined that medical complexity and controversy existed so as to require an opinion from a VHA neurologist.  Within the March 2010 Board decision and the July 2011 VHA request, the Board examined the Veteran's service treatment records, VA treatment reports, as well as private medical reports, from her entrance into active duty in August 1984 through the private examination report of May 2011.  As such, all evidence discussed in the March 2010 Board decision and July 2011 VHA request is incorporated herein.

Following a thorough review of all pertinent medical and lay evidence, the VHA neurologist concluded that the Veteran's MS most likely began in January 1996 at the latest [emphasis in original], that it was as likely as not that at least some of the Veteran's symptoms during her period of active duty were due to undiagnosed MS, and that it was more likely than not that neck pain reported during the Veteran's period of ADT was a manifestation of MS.  It was further noted that it was within the realm of possibility, but less likely than not, that symptoms documented in the Veteran's record during the seven years following separation were due to MS.

In reaching this conclusion, the neurologist noted that the etiology of MS is not known to medical science, and therefore it was impossible to determine wither any particular exposures or experiences during the Veteran's period of active duty could have contributed to her eventual development of MS.  That said, the question of whether the Veteran's MS manifested during active duty, within seven years following separation, or during her period of ADT, rested upon whether her symptoms and complaints were at least as likely as not symptoms of MS.

Per the neurologist, the most relevant sick visit of record during active duty took place on September 21, 1984, when she presented with two weeks of quadricep pain.  An incomplete examination was conducted, and no etiology was provided.  Complaints of back pain in March 1986, also without a complete evaluation, were also noted.  Per the neurologist, pain is an under-recognized symptom of MS.  Citing medical authority, she stated that painful tonic spasms can occur, to include back pain, and that the Veteran demonstrated lesions in the medulla and spinal cord when diagnosed with MS in 2002.

It was noted that, upon separation, the Veteran complained of headaches, dizziness, eye trouble, leg cramps, painful urination, weight fluctuation, and extremity pain, which are common symptoms of MS.  Tooth and gum problems, also reported, may have been related to trigeminal neuralgia, which is also an MS symptom.  The neurologist noted that most MS patients have these non-specific complaints prior to their diagnosis, which may not come for years afterward due to the rather commonplace symptomatology.  Headaches were cited as very common in patients with early MS, as well as car-sickness.  

During the seven years following her period of active duty, the Veteran presented for dizziness in December 1990, neck and chest pain in February 1991, and abdominal pain in 1995.  The neurologist did not attribute any of these complaints directly to the Veteran's eventual MS diagnosis.  In January 1996, however, the Veteran presented with right-sided numbness, which was her most suggestive symptom of MS, post-service.  This problem was reported once again in 1999, and the neurologist concluded that it was highly likely [emphasis in original] that these were exacerbations of MS.  As such, the latest that her MS started was in January 1996, and she most likely had MS during her period of ADT in July of 2000.

Addressing the question of whether the Veteran's swollen neck and right clavicle pain was a manifestation of MS during her period of ADT, it was noted that swelling is a local finding most likely associated with musculoskeletal or soft tissue pathology, and not usually associated with MS.  The sensation that her "windpipe was closing" was not typical for a standard muscle strain, so there is a "hint" that there was something atypical within her complaints of neck pain.  The tingling that the Veteran reported at the time, therefore, was likely Lhermitte's phenomenon, a common symptom of MS due to demyelination in the spinal cord.  As such, the neurologist concurred with the July 2006 VA examiner who concluded that complaints of neck pain were secondary to MS.

Regarding the Veteran's reports of pain, the neurologist pointed out that pain has been a component of her MS flares consistently, once the diagnosis was established.  Per the neurologist, the Veteran often reported complaints of pain attributed to muscle spasms, and in the lower extremities, for which no musculoskeletal etiology was found despite evaluation with radiographs.  To that, she noted that central extremity pain is the most common type of pain associated with MS.  

As noted above, in order for MS to be service-connected to her period of active duty, there would have to be competent and credible evidence, lay or medical, of manifestations of MS within seven years of discharge from active duty.  In the alternate, service connection may be granted for a disability resulting from a disease which was incurred or aggravated while performing ADT.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the most probative medical evidence of record, the detailed and comprehensive VHA opinion provided by a neurologist, establishes that it is at least as likely as not that the Veteran manifested symptoms of MS during her period of active service.  Further, the neurologist concluded that the latest date of onset was January 1996, though it was most likely earlier.  Either time frame would envelop the Veteran's period of ADT, during which time the neurologist linked a flare-up of neck pain to MS.  The VHA opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include a detailed review of in-service and post-service medical evidence, as well as current medical authority.    
As to lay evidence presented by the Veteran in support of her claim, the Veteran is competent to report in-service symptomatology, such as headaches, dizziness, eye trouble, leg cramps, painful urination, weight fluctuation, and extremity pain, from her period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as the Veteran's assertions have remained constant throughout his appeal, and her reported symptomatology is consistent with her eventual diagnosis of MS.    

As such, the most probative evidence of record supports the Veteran's claim, and therefore her claim for entitlement to service connection for MS is granted.


ORDER

Entitlement to service connection for multiple sclerosis is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


